Order entered March 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00655-CV

                       DAVID C. MEYER, Appellant/Cross-Appellee

                                               V.

                   KAREN MOORE MEYER, Appellee/Cross-Appellant

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-05419

                                           ORDER
       We GRANT appellant/cross-appellee’s March 4, 2015 second unopposed motion of time

to file cross-appellee’s brief and ORDER the brief be filed no later than April 13, 2015. No

further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE